DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
In the amendments filed on 04/11/2022, claims 1-7 and 9-14 are pending. Claims 1 and 4-6 are amended. Claims 8 and 15 are canceled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view Tietze et al. (US 2010/0330287 A1) and Gu et al. (US 2017/0051133 A1).
Regarding claim 1, Esseghir teaches an epoxy resin formulation composition comprising at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018], which reads on a curable mixture comprising a) a resin composition comprising a bisphenol-A-diglycidylether (BADGE), a polyglycidylether different from BADGE and/or a cycloaliphatic epoxy resin, and/or a N-glycidyl component. Esseghir teaches that the composition optionally further comprises a toughening agent [0064] and a modified organosilane [0066], which optionally reads on wherein the resin composition further comprises a toughener and a silane component. Esseghir teaches that the epoxy resin formulation composition further comprises at least one liquid cyclic anhydride hardener [0014] that is optionally methyltetrahydrophthalic anhydride [0026, 0027, 0031], which reads on wherein the curable mixture further comprises b) a hardener composition optionally comprising methyltetrahydrophthalic anhydride. Esseghir teaches that the epoxy resin formulation composition further comprises at least one amine cure catalyst having no amine hydrogens [0014], which reads on wherein the hardener composition further comprises at least one curing accelerator. Esseghir teaches that the concentration of the catalyst in the organic portion of the formulation ranges from about 0.005 wt % to about 2 wt % [0062], and that the concentration of the anhydride hardener in the formulation is from about 7 wt % to 35 wt % [0035], which reads on wherein the at least one curing accelerator is present in an amount of 0.0143 to 22.2 pbw per 100 pbw of the hardener composition. This is based on the following calculations: 0.005 / (0.005 + 35) * 100 = 0.0143; and 2 / (2 + 7) * 100 = 22.2.
Esseghir does not teach a specific embodiment wherein the resin composition comprises a bisphenol-A-diglycidylether (BADGE), a polyglycidylether different from BADGE and/or a cycloaliphatic epoxy resin, and a N- glycidyl component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Esseghir’s bisphenol A diglycidyl ether, Esseghir’s reaction product of a polyfunctional alcohol, phenol, or cycloaliphatic carboxylic acid with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, triglycidyl ether of para-aminophenol, reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac, cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and/or trimethylolpropane triglycidyl ether, and Esseghir’s reaction product of an aromatic amine or aminophenol with epichlorohydrin as Esseghir’s combination of two more epoxy resins, which would read on wherein the resin composition comprises a bisphenol-A-diglycidylether (BADGE), a polyglycidylether different from BADGE and/or a cycloaliphatic epoxy resin, and a N-glycidyl component as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin formulation composition with a similar usefulness as electrical insulating material for electrical apparatuses because Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018], and that the epoxy resin formulation is useful as electrical insulating material for electrical apparatuses [0002]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Esseghir does not teach that the resin composition further comprises a nano-sized toughener or a dissolvable toughener based on a polyurethane and 4,4’-isopropylidene-bis[2-allylphenol]. However, Tietze teaches a toughening agent that is Flexibilizer DY 965 available from Huntsman Advanced Materials Americas Inc. [0028] that is present in a halogen-free curable composition [0026] further comprising [0005] a benzoxazine monomer [0006], at least one epoxy resin [0007], and a catalyst [0008] to accelerate the curing of the halogen-free curable composition [0023]. The specification of the instant application recites that Flexibilizer DY 965 from Huntsman Corporation is a dissolvable tougher [0055] and that Flexibilizer DY 965 is a toughener based on polyurethanes and 4,4’-isopropylidene-bis[2-allylphenol] [0062], which means that Tietz’s toughening agent that is Flexibilizer DY 965 available from Huntsman Advanced Materials Americas Inc. reads on a dissolvable toughener based on a polyurethane and 4,4’-isopropylidene-bis[2-allylphenol] as claimed. Esseghir and Tietze are analogous art because both references are in the same field of endeavor of a curable mixture comprising a resin composition comprising an epoxy resin and a hardener composition comprising at least one curing accelerator. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Tietze’s toughening agent that is Flexibilizer DY 965 available from Huntsman Advanced Materials Americas Inc. to modify Esseghir’s epoxy resin formulation composition, which would read on the resin composition further comprising a dissolvable toughener based on a polyurethane and 4,4’-isopropylidene-bis[2-allylphenol] as claimed. One of ordinary skill in the art would have been motivated to do so because Tietze teaches that the toughening agent that is Flexibilizer DY 965 available from Huntsman Advanced Materials Americas Inc. is beneficial for being a toughening agent [0028] that is useful in a halogen-free curable composition [0026] further comprising [0005] a benzoxazine monomer [0006], at least one epoxy resin [0007], and a catalyst [0008] to accelerate the curing of the halogen-free curable composition [0023], which would have been desirable for Esseghir’s epoxy resin formulation composition because Esseghir teaches that the composition optionally further comprises a toughening agent [0064], and because Esseghir’s and Tietze’s compositions are substantially similar in composition.  
Esseghir does not teach a specific embodiment wherein the resin composition further comprises a silane component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Esseghir’s modified organosilane to modify Esseghir’s epoxy resin formulation composition, which would read on wherein the resin composition further comprises a silane component as claimed. One of ordinary skill in the art would have been motivated to do so because Esseghir teaches that the composition optionally further comprises a modified organosilane, and that the modified organosilane is beneficial for being an adhesion promoter and a wetting and dispersing aid [0066], which would have been beneficial for improving adhesion, wetting, and dispersion for Esseghir’s epoxy resin formulation composition.
Esseghir does not teach a specific embodiment wherein the hardener composition comprises methyltetrahydrophthalic anhydride. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Esseghir’s methyltetrahydrophthalic anhydride as Esseghir’s at least one liquid cyclic anhydride hardener, which would read on wherein the hardener composition comprises methyltetrahydrophthalic anhydride as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin formulation composition that does not exhibit substantive sublimation or substantive volatilization of the cyclic anhydride hardener during the degassing step of preparing the formulation and/or during the initial curing of the formulation because Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid cyclic anhydride hardener [0014, 0024] that is optionally methyltetrahydrophthalic anhydride [0026, 0027, 0031], and that the cyclic anhydride hardener [0025] that is methyltetrahydrophthalic anhydride [0026, 0027, 0031] does not substantively sublime or substantively volatilize during the degassing step of preparing the formulation [0025] and minimizes anhydride volatilization during degassing of the formulation as well as during the initial curing of the formulation [0027].
Esseghir does not teach with sufficient specificity that the at least one curing accelerator is present in an amount of 0.1 to 0.001 pbw per 100 pbw of the hardener composition and does not teach that the at least one curing accelerator is selected from N,N,N’-trimethyl-N’-hydroxyethyl-bisaminoethylether, N-(3-dimethylaminopropyl)-N,N-diisopropanolamine, N,N-bis(3-dimethylaminopropyl)-N-isopropanolamine, 2-(2-dimethylaminoethoxy)ethanol, N,N,N’-trimethyl-aminoethyl-ethanolamine, 2,4,6-tris(dimethylaminomethyl)phenol, a boronhalogenide-amine complex, Zn-salt of an organic acid, and a combination thereof. However, Gu teaches a curing accelerator that is tris(dimethylaminomethyl)phenol that is present in an epoxy resin composition [0037] further comprising an epoxy resin [0021, 0027] that is optionally a glycidylether compound derived from bisphenol A or a glycidylether compound derived from another dihydroxyl compound [0029], and a curing agent [0021] that is optionally [0031] methyltetrahydrophthalic anhydride [0035]. Esseghir and Gu are analogous art because both references are in the same field of endeavor of a curable mixture comprising a resin composition optionally comprising a bisphenol A diglycidylether and a polyglycidylether different from BADGE, and a hardener composition optionally comprising methyltetrahydrophthalic anhydride and optionally at least one curing accelerator that is an amine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Gu’s curing accelerator that is tris(dimethylaminomethyl)phenol such that it is 2,4,6-tris(dimethylaminomethyl)phenol to substitute for Esseghir’s at least one amine cure catalyst having no amine hydrogens, and to optimize the amount of Gu’s curing accelerator that is tris(dimethylaminomethyl)phenol to be from 0.1 to 0.001 parts by weight per 100 parts by weight of Esseghir’s at least one liquid cyclic anhydride hardener and Gu’s curing accelerator that is tris(dimethylaminomethyl)phenol, which would read on wherein the at least one curing accelerator is present in an amount of 0.1 to 0.001 pbw per 100 pbw of the hardener composition, and wherein the at least one curing accelerator is 2,4,6-tris(dimethylaminoethoxy)ethanol as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin formulation with a similar ability for curing to be catalyzed and/or accelerated because Gu’s curing accelerator that is tris(dimethylaminomethyl)phenol such that it is 2,4,6-tris(dimethylaminomethyl)phenol and Esseghir’s at least one amine cure catalyst having no amine hydrogens are equivalents known for the same purpose because Gu teaches that the curing accelerator that is tris(dimethylaminomethyl)phenol that is used in an epoxy resin composition [0037] further comprising an epoxy resin [0021, 0027] that is optionally a glycidylether compound derived from bisphenol A or a glycidylether compound derived from another dihydroxyl compound [0029], and a curing agent [0021] that is optionally [0031] methyltetrahydrophthalic anhydride [0035], and because Esseghir teaches that the at least one amine cure catalyst having no amine hydrogens [0014] is optionally a tertiary amine [0060] and is used in an epoxy resin formulation composition [0014] further comprising at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018], and at least one liquid cyclic anhydride hardener [0014] that is optionally methyltetrahydrophthalic anhydride [0026, 0027, 0031], which means that Gu’s curing accelerator that is tris(dimethylaminomethyl)phenol such that it is 2,4,6-tris(dimethylaminomethyl)phenol and Esseghir’s at least one amine cure catalyst having no amine hydrogens are each a tertiary amine that is used as an accelerator in a curable mixture that further comprises a resin composition optionally comprising a bisphenol A diglycidylether and a polyglycidylether different from BADGE, and a hardener composition optionally comprising methyltetrahydrophthalic anhydride and an accelerator and/or a catalyst that is optionally a tertiary amine. It is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06(II)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing speed of curing, pot life, and time for casting of Esseghir’s epoxy resin formulation composition because Esseghir teaches that the concentration of the catalyst in the organic portion of the formulation ranges from about 0.005 wt % to about 2 wt % [0062], that the concentration of the anhydride hardener in the formulation is from about 7 wt % to 35 wt % [0035], that at epoxy formulation concentrations of the catalyst below about 0.005 wt %, the curing of the formulation would be too slow, and that at epoxy formulation concentrations of the catalyst above about 2 wt %, the curing would be too fast [0062], and because Gu teaches that the curing accelerator that is tris(dimethylaminomethyl)phenol that is used in an epoxy resin composition [0037] further comprising an epoxy resin [0021, 0027] that is optionally a glycidylether compound derived from bisphenol A or a glycidylether compound derived from another dihydroxyl compound [0029], which means that the amount of Gu’s curing accelerator that is tris(dimethylaminomethyl)phenol in parts by weight per 100 parts by weight of Esseghir’s at least one liquid cyclic anhydride hardener and Gu’s curing accelerator that is tris(dimethylaminomethyl)phenol would have affected speed of curing, pot life, and time for casting of Esseghir’s epoxy resin formulation composition. Also, 2,4,6-tris(dimethylaminomethyl)phenol has the least steric hindrance of all the possible isomers of Gu’s curing accelerator that is tris(dimethylaminomethyl)phenol, which means that it would have been a more effective curing accelerator and cure catalyst than if it had more steric hindrance, which means that using Gu’s curing accelerator that is tris(dimethylaminomethyl)phenol such that it is 2,4,6-tris(dimethylaminomethyl)phenol would have been beneficial for Gu’s curing accelerator that is tris(dimethylaminomethyl)phenol being a more effective curing accelerator and cure catalyst.
Regarding claim 2, Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018]. Esseghir teaches that in another embodiment, the epoxy resin in the formulation is an epoxy resin based on reaction products of polyfunctional phenols with epichlorohydrin [0015], that the epoxy compounds in the formulation comprise unsubstituted glycidyl groups, that the glycidyl compounds have a molecular weight between about 150 and about 1200, and that the glycidyl compounds are sold or liquid [0019], which suggests selecting a diglycidyl ether of bisphenol A as one of Esseghir’s epoxy resins, and selecting the molecular weight of the diglycidyl ether of bisphenol A to be from 339 to 571 g/mol, which suggests wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 3.5 and 5.9 eq/kg as claimed. This is based on the following calculations: 1 mol / 571 g * 2 eq/mol * 1000 g / 1 kg = 3.5 eq/kg; and 1 mol / 339 g * 2 eq/mol * 1000 g / 1 kg = 5.9 eq/kg.
Esseghir does not teach a specific embodiment wherein the epoxy index according to ISO 3001 of the BADGE is in a range between 3.5 and 5.9 eq/kg. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of a diglycidyl ether of bisphenol A, Esseghir’s reaction product of a polyfunctional alcohol, phenol, or cycloaliphatic carboxylic acid with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, triglycidyl ether of para-aminophenol, reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac, cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and/or trimethylolpropane triglycidyl ether, and Esseghir’s reaction product of an aromatic amine or aminophenol with epichlorohydrin as Esseghir’s combination of two more epoxy resins, and to select the molecular weight of the diglycidyl ether of bisphenol A to be from 339 to 571 g/mol, which would read on wherein the epoxy index according to ISO 3001 of the BADGE is in a range between 5.0 and 5.9 eq/kg as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin formulation composition with a similar usefulness as electrical insulating material for electrical apparatuses because Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018], that the epoxy resin formulation is useful as electrical insulating material for electrical apparatuses [0002], that in another embodiment, the epoxy resin in the formulation is an epoxy resin based on reaction products of polyfunctional phenols with epichlorohydrin [0015], that the epoxy compounds in the formulation comprise unsubstituted glycidyl groups, that the glycidyl compounds have a molecular weight between about 150 and about 1200, and that the glycidyl compounds are sold or liquid [0019], which encompasses a molecular weight of from 339 to 571 g/mol. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). 
Regarding claim 3, Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018]. Esseghir teaches that in another embodiment, the epoxy resin in the formulation is an epoxy resin based on reaction products of polyfunctional phenols with epichlorohydrin [0015], that the epoxy compounds in the formulation comprise unsubstituted glycidyl groups, that the glycidyl compounds have a molecular weight between about 150 and about 1200, and that the glycidyl compounds are sold or liquid [0019], which suggests selecting a diglycidyl ether of bisphenol A as one of Esseghir’s epoxy resins, and selecting the molecular weight of the diglycidyl ether of bisphenol A to be from 339 to 400 g/mol, which suggests wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 5.0 and 5.9 eq/kg as claimed. This is based on the following calculations: 1 mol / 400 g * 2 eq/mol * 1000 g / 1 kg = 5.0 eq/kg; and 1 mol / 339 g * 2 eq/mol * 1000 g / 1 kg = 5.9 eq/kg.
Esseghir does not teach a specific embodiment wherein the epoxy index according to ISO 3001 of the BADGE is in a range between 5.0 and 5.9 eq/kg. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of a diglycidyl ether of bisphenol A, Esseghir’s reaction product of a polyfunctional alcohol, phenol, or cycloaliphatic carboxylic acid with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, triglycidyl ether of para-aminophenol, reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac, cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and/or trimethylolpropane triglycidyl ether, and Esseghir’s reaction product of an aromatic amine or aminophenol with epichlorohydrin as Esseghir’s combination of two more epoxy resins, and to select the molecular weight of the diglycidyl ether of bisphenol A to be from 339 to 400 g/mol, which would read on wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 5.0 and 5.9 eq/kg as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin formulation composition with a similar usefulness as electrical insulating material for electrical apparatuses because Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018], that the epoxy resin formulation is useful as electrical insulating material for electrical apparatuses [0002], that in another embodiment, the epoxy resin in the formulation is an epoxy resin based on reaction products of polyfunctional phenols with epichlorohydrin [0015], that the epoxy compounds in the formulation comprise unsubstituted glycidyl groups, that the glycidyl compounds have a molecular weight between about 150 and about 1200, and that the glycidyl compounds are sold or liquid [0019], which encompasses a molecular weight of from 339 to 400 g/mol. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). 
Regarding claim 4, Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018], which optionally reads on wherein the polyglycidylether different from BADGE is bisphenol- F-diglycidylether, epoxy phenol novolac, epoxy cresol novolac or combinations thereof as claimed.
Esseghir does not teach a specific embodiment wherein the polyglycidylether different from BADGE is selected from the claimed polyglycidylether different from BADGE. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Esseghir’s bisphenol A diglycidyl ether, Esseghir’s bisphenol F diglycidyl ether, and/or reaction product of epichlorohydrin with o-cresol novolac, or phenol novolac, and Esseghir’s reaction product of an aromatic amine or aminophenol with epichlorohydrin as Esseghir’s combination of two more epoxy resins, which would read on wherein the polyglycidylether different from BADGE is bisphenol- F-diglycidylether, epoxy phenol novolac, epoxy cresol novolac or combinations thereof as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin formulation composition with a similar usefulness as electrical insulating material for electrical apparatuses because Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018], and that the epoxy resin formulation is useful as electrical insulating material for electrical apparatuses [0002]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 5, Esseghir teaches an epoxy resin formulation composition comprising at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin that is 3,4-epoxycyclohexylmethyl-3,4'-epoxycyclohexane carboxylate [0018], 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018], which optionally reads on wherein the cycloaliphatic epoxy resin is bis-(epoxycyclohexyl)- methylcarboxylate as claimed.
Esseghir does not teach a specific embodiment wherein the cycloaliphatic epoxy resin is selected from the claimed cycloaliphatic epoxy resins. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Esseghir’s bisphenol A diglycidyl ether, Esseghir’s 3,4-epoxycyclohexylmethyl-3,4'-epoxycyclohexane carboxylate, and Esseghir’s reaction product of an aromatic amine or aminophenol with epichlorohydrin as Esseghir’s combination of two more epoxy resins, which would read on wherein the cycloaliphatic epoxy resin is bis-(epoxycyclohexyl)- methylcarboxylate as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin formulation composition with a similar usefulness as electrical insulating material for electrical apparatuses because Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018], and that the epoxy resin formulation is useful as electrical insulating material for electrical apparatuses [0002]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 7, Esseghir meets the curable mixture according to claim 1, wherein the nanosized toughener is selected from (i) a block-copolymer with silicone  and organic blocks and/or (ii) nano-sized SiO2 particles in epoxy resin as claimed because this limitation only limits the composition of the nano-sized toughener, claims 1 and 7 do not limit the resin composition to comprising the nano-sized toughener if the resin composition comprises the dissolvable toughener, and Esseghir in view of Tietze and Gu renders obvious the resin composition comprising the dissolvable toughener as explained above for claim 1.
Regarding claim 9, Esseghir teaches that the composition optionally comprises a modified organosilane that is epoxidized [0066], and that an epoxy-silane class of compounds is 3-glycidyloxypropyltrimethoxysilane [0045], which suggests using Esseghir’s modified organosilane that is epoxidized that is 3-glycidyloxypropyltrimethoxysilane to modify Esseghir’s epoxy resin formulation composition, which suggests wherein the silane component is [3-(2,3-epoxypropoxy)-propyl]trimethoxysilane as claimed.
Esseghir does not teach a specific embodiment wherein the silane component is [3-(2,3-epoxypropoxy)-propyl]trimethoxysilane or any other epoxy-functional or amine-functional alkoxysilane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Esseghir’s modified organosilane that is epoxidized that is 3-glycidyloxypropyltrimethoxysilane to modify Esseghir’s epoxy resin formulation composition, which would read on wherein the silane component is [3-(2,3-epoxypropoxy)-propyl]trimethoxysilane as claimed. One of ordinary skill in the art would have been motivated to do so because Esseghir teaches that the composition optionally further comprises a modified organosilane that is epoxidized, that the modified organosilane is beneficial for being an adhesion promoter and a wetting and dispersing aid [0066], and that an epoxy-silane class of compounds is 3-glycidyloxypropyltrimethoxysilane [0045], which would have been beneficial for improving adhesion, wetting, and dispersion for Esseghir’s epoxy resin formulation composition.
Regarding claim 10, Esseghir teaches that the amount of cyclic anhydride curing agent ranges from about 0.2 to about 1.5 equivalents of anhydride groups per epoxy equivalent [0036], which reads on wherein the ratio of resin composition to hardener composition is in a range of from 67 to 500% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture. This is based on the following calculations: 1 / 1.5 * 100% = 67%; and 1 / 0.2 * 100% = 500%. 
Esseghir does not teach with sufficient specificity that the ratio of resin composition to hardener composition is in a range of from 80 to 120% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Esseghir’s at least one liquid cyclic anhydride hardener to be from 0.833 to 1.25 equivalents of anhydride groups per epoxy equivalent, which would read on wherein the ratio of resin composition to hardener composition is in a range of from 80 to 120% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture as claimed. This is based on the following calculations: 1 / 1.25 * 100% = 80%; and 1 / 0.833 * 100% = 120%. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of curing of Esseghir’s epoxy resin formulation when it is cured because Esseghir teaches that the amount of cyclic anhydride curing agent ranges from about 0.2 to about 1.5 equivalents of anhydride groups per epoxy equivalent 0036], that the epoxy resin formulation comprises the at least one liquid epoxy resin and the at least one liquid cyclic anhydride hardener [0014], that the at least one liquid cyclic anhydride hardener is a curing agent, hardener, and cross-linking agent [0024], and that the epoxy resin formulation can be cured [0027, 0042, 0062, 0075, 0077], which means that the amount of Esseghir’s at least one liquid cyclic anhydride hardener in equivalents of anhydride groups per epoxy equivalent would have affected an extent of curing of Esseghir’s epoxy resin formulation when it is cured.
Regarding claim 11, Esseghir teaches that the amount of cyclic anhydride curing agent ranges from about 0.2 to about 1.5 equivalents of anhydride groups per epoxy equivalent [0036], which reads on wherein the ratio of resin composition to hardener composition is in a range of from 67 to 500% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture. This is based on the following calculations: 1 / 1.5 * 100% = 67%; and 1 / 0.2 * 100% = 500%. 
Esseghir does not teach with sufficient specificity that the ratio of resin composition to hardener composition is in a range of from 90 to 110% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Esseghir’s at least one liquid cyclic anhydride hardener to be from 0.909 to 1.11 equivalents of anhydride groups per epoxy equivalent, which would read on wherein the ratio of resin composition to hardener composition is in a range of from 90 to 110% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture as claimed. This is based on the following calculations: 1 / 1.11 * 100% = 90%; and 1 / 0.909 * 100% = 110%. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of curing of Esseghir’s epoxy resin formulation when it is cured because Esseghir teaches that the amount of cyclic anhydride curing agent ranges from about 0.2 to about 1.5 equivalents of anhydride groups per epoxy equivalent 0036], that the epoxy resin formulation comprises the at least one liquid epoxy resin and the at least one liquid cyclic anhydride hardener [0014], that the at least one liquid cyclic anhydride hardener is a curing agent, hardener, and cross-linking agent [0024], and that the epoxy resin formulation can be cured [0027, 0042, 0062, 0075, 0077], which means that the amount of Esseghir’s at least one liquid cyclic anhydride hardener in equivalents of anhydride groups per epoxy equivalent would have affected an extent of curing of Esseghir’s epoxy resin formulation when it is cured.
Regarding claim 12, Esseghir teaches that the amount of cyclic anhydride curing agent ranges from about 0.2 to about 1.5 equivalents of anhydride groups per epoxy equivalent [0036], which reads on wherein the ratio of resin composition to hardener composition is in a range of from 67 to 500% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture. This is based on the following calculations: 1 / 1.5 * 100% = 67%; and 1 / 0.2 * 100% = 500%. 
Esseghir does not teach with sufficient specificity that the ratio of resin composition to hardener composition is in a range of from 95 to 105% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Esseghir’s at least one liquid cyclic anhydride hardener to be from 0.952 to 1.05 equivalents of anhydride groups per epoxy equivalent, which would read on wherein the ratio of resin composition to hardener composition is in a range of from 95 to 105% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture as claimed. This is based on the following calculations: 1 / 1.05 * 100% = 95%; and 1 / 0.952 * 100% = 105%. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of curing of Esseghir’s epoxy resin formulation when it is cured because Esseghir teaches that the amount of cyclic anhydride curing agent ranges from about 0.2 to about 1.5 equivalents of anhydride groups per epoxy equivalent 0036], that the epoxy resin formulation comprises the at least one liquid epoxy resin and the at least one liquid cyclic anhydride hardener [0014], that the at least one liquid cyclic anhydride hardener is a curing agent, hardener, and cross-linking agent [0024], and that the epoxy resin formulation can be cured [0027, 0042, 0062, 0075, 0077], which means that the amount of Esseghir’s at least one liquid cyclic anhydride hardener in equivalents of anhydride groups per epoxy equivalent would have affected an extent of curing of Esseghir’s epoxy resin formulation when it is cured.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view of Tietze et al. (US 2010/0330287 A1) and Gu et al. (US 2017/0051133 A1) as applied to claim 1, and further in view of Schaal et al. (US 2009/0186975 A1).
Regarding claim 6, Esseghir in view of Tietze and Gu renders obvious the curable mixture according to claim 1 as explained above.
Esseghir does not teach that the N-glycidyl component is selected from the claimed N-glycidyl components. However, Schaal teaches N,N,N',N'-tetraglycidyl-4,4' –diaminodiphenylmethane or N,N,N’N’-tetraglycidyl-3,3’-diethyl-4,4’-diaminodiphenylmethane that is an aminoglycidyl compound [0049] that is present [0048] in a hardenable epoxy resin composition [0005] that optionally further comprises a hardener that is optionally a carboxylic acid anhydride that is a cyclic anhydride [0052] and optionally an accelerant for enhancing the polymerization of the epoxy resin with the hardener [0054]. Esseghir and Schaal are analogous art because both references are in the same field of endeavor of a curable mixture comprising a resin composition comprising an epoxy resin that is optionally a N-glycidyl component, and optionally a hardener composition comprising a cyclic anhydride and at least one curing accelerator. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Schaal’s N,N,N',N'-tetraglycidyl-4,4' –diaminodiphenylmethane or N,N,N’N’-tetraglycidyl-3,3’-diethyl-4,4’-diaminodiphenylmethane to substitute for a fraction of Esseghir’s at least one liquid epoxy resin, which would read on wherein the N-glycidyl component is N,N,N',N'-tetraglycidyl-4,4'- methylene-bis-benzeneamine or N, N, N',N'-tetraglycidyl-3,3'-diethyl-4,4'- diaminodiphenylmethane as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curability of Esseghir’s epoxy resin formulation composition because Schaal teaches that the N,N,N',N'-tetraglycidyl-4,4' –diaminodiphenylmethane or N,N,N’N’-tetraglycidyl-3,3’-diethyl-4,4’-diaminodiphenylmethane is an aminoglycidyl compound [0049] that is beneficial for being useful [0048] in a hardenable epoxy resin composition [0005] that optionally further comprises a hardener that is optionally a carboxylic acid anhydride that is a cyclic anhydride [0052] and optionally an accelerant for enhancing the polymerization of the epoxy resin with the hardener [0054], and because Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that comprises [0015] a reaction product of an aromatic amine with epichlorohydrin [0015], at least one liquid cyclic anhydride hardener [0014], and at least one amine cure catalyst having no amine hydrogens [0014], which means that Esseghir’s composition and Schaal’s composition are substantially similar in composition.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view of Tietze et al. (US 2010/0330287 A1) and Gu et al. (US 2017/0051133 A1) as applied to claim 1, and further in view of Ho et al. (US 2014/0148529 A1).
Regarding claims 13-14, Esseghir in view of Tietze and Gu renders obvious the curable mixture according to claim 1 as explained above. Esseghir teaches that the formulation is applied to a substrate via a number of methods [0074], that the substrate is bushings [0074], and that the application method is vacuum pressure impregnation [0074], which read on a bushing impregnated with the curable mixture according to claim 1.
Esseghir does not teach a paper bushing impregnated with the curable mixture according to claim 1, wherein the paper bushing is a bushing for high-voltage application. However, Ho teaches the use of a curable epoxy resin composition for producing high voltage electrical insulations using impregnation application techniques, and that such application techniques are impregnating paper wound conductors for bushings [0035], wherein the curable epoxy resin composition comprises a defined aromatic epoxy resin component [0002] that is optionally a mixture of diglycidylether of bisphenol A and diglycidylether of bisphenol F or diglycidylether bisphenol S [0052]. Esseghir and Ho are analogous art because both references are in the same field of endeavor of a curable mixture comprising optionally a resin composition comprising a bisphenol-A-diglycidylether and a polyglycidylether different from BADGE. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ho’s paper bushing to substitute for Esseghir’s substrate that is bushings, such that the bushing is a high voltage electrical insulation, as suggested by Ho, which would read on a paper bushing impregnated with the curable mixture according to claim 1, wherein the paper bushing is a bushing for high-voltage application as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing an additional utility for Esseghir’s epoxy resin formulation because Ho teaches that a curable epoxy resin composition comprising a defined aromatic epoxy resin component [0002] that is optionally a mixture of diglycidylether of bisphenol A and diglycidylether of bisphenol F [0052] is beneficial for being useful for producing high voltage electrical insulations using impregnation application techniques, wherein such application techniques are impregnating paper wound conductors for bushings [0035], and because Esseghir teaches that the formulation is applied to a substrate via a number of methods [0074], that the substrate is bushings [0074], and that the application method is vacuum pressure impregnation [0074].

Citation of Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuhlmann et al. (US 2017/0355848 A1) teaches an accelerator that is [0041] dimethyl-2-(2-aminoethoxy)ethanol [0042] and that is present [0017] in a composition [0011] further comprising a polymer based on epoxide compounds [0012] and optionally [0014] a curing agent which is suitable for curing the polymer based on epoxide compounds [0015] and that is optionally methyltetrahydrophthalic anhydride [0029], wherein the polymer based on epoxide compounds is optionally a polyepoxide based on bisphenol A and/or F [0020]. Kuhlmann’s accelerator that is dimethyl-2-(2-aminoethoxy)ethanol corresponds to 2-(2-dimethylaminoethoxy)ethanol that is recited in claim 1.

Response to Arguments
Applicant’s arguments, see p. 5-6, filed 04/11/2022, with respect to the rejection of claim(s) 1-5, 7, and 9-12 under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view Qi et al. (US 2015/0210846 A1) and Gu et al. (US 2017/0051133 A1) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 5-6, filed 04/11/2022, with respect to the rejection of claim(s) 6 under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view Qi et al. (US 2015/0210846 A1), Gu et al. (US 2017/0051133 A1), and Schaal et al. (US 2009/0186975 A1) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 5-6, filed 04/11/2022, with respect to the rejection of claim(s) 13-14 under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view of Qi et al. (US 2015/0210846 A1), Gu et al. (US 2017/0051133 A1), and Ho et al. (US 2014/0148529 A1) have been considered and are responded to by the new grounds of rejection in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767